Appeal from judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 9, 2004, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree (four counts) and petit larceny, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, held in abeyance, and the matter remanded for a hearing in accordance with the decision herein.
Under People v Mendoza (82 NY2d 415, 425, 433-434 [1993]), defendant is entitled to a hearing on the purely factual issue of whether or not the security guard involved in his detention was licensed to exercise police powers, or acting as an agent of the police. We find no meaningful distinction between the motion record in this case, and that which led the Mendoza court to grant the defendant this type of hearing. Concur—Buckley, PJ., Tom, Marlow, Nardelli and Williams, JJ.